DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US patent 10,014,084 application number 15/153709) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Carson Fincham on 2/25/2021.
The application has been amended as follows: 

1. (Amended) An arc saw blade drive assembly, comprising:

a circular arc saw blade comprising a center hole and coupled via a pivot pin disposed through the center hole to the blade drive assembly housing and selectively operable to be reoriented about the pivot pin from a first orientation with respect to the blade drive assembly housing to a second orientation with respect to the blade drive assembly housing, the circular arc saw blade further comprising:
(i)	a solid core material sandwiched between insulation layers that comprise epoxy coatings;  
(ii)	a plurality of primary slits arranged about the area of the circular arc saw blade and extending radially inward from a first radial location located at a first radial distance from the center of the circular arc saw blade  of the circular arc saw blade 
(iii)	a plurality of secondary slits arranged about the area of the circular arc saw blade and extending radially inward from the second radial location to a third radial location located at a third radial distance from the center of the circular arc saw blade 

4. (Amended) The arc saw blade drive assembly of claim 1, wherein the solid core material comprises stainless steel and wherein the insulation layers comprise 

20. (Amended) An arc saw blade drive assembly for segmenting of carbon steel components, comprising:
	a blade drive assembly housing coupled to a translational rail assembly; and	
a circular arc saw blade comprising a center hole and coupled via a pivot pin disposed through the center hole to the blade drive assembly housing and selectively operable to be reoriented about the pivot pin from a first orientation with respect to the blade drive assembly housing to a second orientation with respect to the blade drive assembly housing, the circular arc saw blade further comprising:
(i)	a solid core material of stainless steel sandwiched between insulation layers; 
(ii)	a plurality of primary slits arranged about the area of the circular arc saw blade and extending radially inward from a first radial location located at a first radial distance from the center of the circular arc saw blade  of the circular arc saw blade 
(iii)	a plurality of secondary slits arranged about the area of the circular arc saw blade and extending radially inward from the second radial location to a third radial location located at a third radial distance from the center of the circular arc saw blade 

21. (Amended) An arc saw blade drive assembly, comprising:

a circular arc saw blade comprising a center hole disposed at a center of the circular saw blade and the circular arc saw blade coupled via a pivot pin disposed through the center hole to the blade drive assembly housing and selectively operable to be reoriented about the pivot pin from a first orientation with respect to the blade drive assembly housing to a second orientation with respect to the blade drive assembly housing, the circular arc saw blade further comprising:
(i)	a solid core material sandwiched between insulation layers; 
(ii)	a plurality of primary slits arranged about the area of the circular arc saw blade and extending radially inward from a first radial location located at a first radial distance from the center of the circular arc saw blade to a second radial location located at a second radial distance from the center of the circular arc saw blade; and
(iii)	a plurality of secondary slits arranged about the area of the circular arc saw blade and extending radially inward from the second radial location to a third radial location located at a third radial distance from the center of the circular arc saw blade, and wherein each slit of the plurality of primary slits is separated from an adjacent slit of the plurality of secondary slits by being 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Allowance of claims 1, 20 and 21 is indicated because the prior art of record fails to disclose or suggest an arc saw system having a drive assembly in a housing that is coupled to a 
the circular arc saw blade further featuring;
a solid core material that is sandwiched between insulation layers;
  a plurality of primary slits that extend radially inward from a first radial location at a first radial distance from the center of the circular arc saw blade to a second radial location at a second radial distance from the center of the circular arc saw blade; and
a plurality of secondary slits that extend radially inward from the second radial location to a third radial location at a third radial distance from the center of the circular arc saw blade, and
wherein the primary and secondary slits are offset from each other by a slit separation angle. 
Accordingly dependent claims 2-4 and 22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments regarding the 103 rejection of claims 1 and 20 are persuasive, accordingly the 103 rejection has been withdrawn. 


Conclusion
	Claims 1-4 and 20-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Spencer H. Kirkwood/           Examiner, Art Unit 3761       

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726